 EXHIBIT 10.1
[BIOFUEL LETTERHEAD]
 
CONFIDENTIAL AND PROPRIETARY
 
October 6, 2010
 
[Name of Officer]
 
[Address]
 


 
Re:  Waiver of Change of Control Benefits
 
Dear [●]:
 
As you know, Greenlight APE, LLC is acting as administrative agent for certain
lenders under that certain Loan Agreement (the “Loan Agreement”), dated as of
September 24, 2010 (collectively as identified therein, the “Lenders”), pursuant
to which the Lenders have made a bridge loan (the “Bridge Loan”) to BioFuel
Energy Corp. (“BioFuel Energy”), whereby as soon as reasonably practicable
following the closing of the Bridge Loan, BioFuel Energy will use commercially
reasonable best efforts to commence a registered rights offering pursuant to the
appropriate registration statement whereby it will offer Series A Convertible
Preferred Stock (as defined in the Loan Agreement) to its existing stockholders
on a pro rata basis and use the proceeds raised in connection with the rights
offering to repay the Bridge Loan and certain other indebtedness of BioFuel
Energy, LLC  (the “Rights Offering,” together with the Bridge Loan, the
“Transaction”).
 
BioFuel Energy and BioFuel Energy, LLC (“BFE Energy,” and together with BioFuel
Energy, “BioFuel”) anticipate that the Transaction would result in a “change of
control” for purposes of awards (“Equity Awards”) held by you under the BioFuel
Energy Corp. 2007 Equity Incentive Compensation Plan (the “Equity Plan”) and
[the vesting and payment provisions of the BioFuel Energy, LLC Change of Control
Plan (the “Change of Control Plan”)][certain enhanced severance payment
provisions of that certain Executive Employment Agreement dated [●] by and
between you and BFE Energy (the “Agreement”)].
 
In consideration of the foregoing, and in order to induce the Lenders to make
the Bridge Loan and undertake the Rights Offering, you hereby agree as follows:
 
 
1.
Notwithstanding anything to the contrary contained in the Equity Plan or any
equity award agreement between you and BioFuel, you hereby waive your right to
accelerated vesting with respect to 100% of any outstanding equity awards you
hold under the Equity Plan in connection with the Transaction; and

 



 
 

--------------------------------------------------------------------------------

 


Letter Agreement re: BioFuel Change of Control Arrangements
Greenlight APE, LLC
as Administrative Agent
October 6, 2010

 
 
2.
Notwithstanding anything to the contrary contained in the [Change of Control
Plan][Agreement], you hereby waive your right to any [payment or benefit,
including the vesting of any non-vested securities or other non-vested rights
under the Change of Control Plan,][enhanced severance amounts under Section 5 of
the Agreement] in connection with the Transaction or your termination of
employment following the Transaction; provided, that this waiver shall not apply
to any other “change of control” (as defined in the [Change of Control
Plan][Agreement]) or any termination of employment thereafter.

 
This letter agreement shall become effective only as of the completion of the
entire Transaction and, if the entire Transaction does not occur, this letter
agreement shall be void and of no force and effect.  This letter agreement
contains the entire agreement among the parties concerning the subject matter
hereof and supersedes and nullifies all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect to the subject matter hereof. This letter agreement may be
executed in separate counterparts, each of which shall be considered binding and
enforceable.
 
You hereby acknowledge and agree that, for purposes of any agreement between you
and BioFuel, nothing in this letter agreement shall, or shall be construed so as
to, constitute “Good Reason” (as defined in such agreement).
 
This letter agreement is being executed in satisfaction of BioFuel’s obligation
under Section 8.1.14 of the Loan Agreement.
 
 
By signing below, you acknowledge that you have had an opportunity to ask
questions of authorized officers of BioFuel regarding the nature, scope and
timing of the requested waivers in connection with the Transaction contemplated
hereby, which questions were answered to your satisfaction, and to obtain
additional information deemed necessary or appropriate by you in granting your
informed consent to the waivers requested herein.
 
This letter agreement shall be governed in all respects, including as to
validity, interpretation and effect, by the laws of the State of New York,
without giving effect to its principles or rules of conflict of laws.
 
If any term or provision of this letter agreement is invalid, illegal or
incapable of being enforced, the remaining provisions shall remain in full force
and effect.
 

 


 
2

--------------------------------------------------------------------------------

 


Letter Agreement re: BioFuel Change of Control Arrangements
Greenlight APE, LLC
as Administrative Agent
October 6, 2010

 
Your execution and delivery of this letter agreement constitutes your
irrevocable and binding consent to the waivers contemplated herein.  This letter
agreement supersedes any prior waiver you have given with respect to
compensation and benefits in connection with the Transaction.  Nothing contained
in this letter agreement shall be considered a waiver of any other compensation
or benefits you may be entitled to under the BioFuel benefit plans, or a waiver
of any benefits under the Equity Plan [or Change of Control Plan] under
circumstances different than those described herein with respect to the
Transaction.
 
We appreciate your continued efforts on behalf of BioFuel.
 

 
Sincerely,
         
BIOFUEL ENERGY CORP.
           
By:
        Name        Title           


 
BIOFUEL ENERGY, LLC
           
By:
        Name        Title           


 




















Acknowledged and agreed as of the date
first above written:



_______________________________
[Name of Officer]
[Title]
 
3

--------------------------------------------------------------------------------

 